DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant, via amendment, has overcome the 35 U.S.C. §112(d) rejection set forth in the previous Office action. Therefore, the rejection has been withdrawn.
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive for the following reasons. 
Applicant argues the novelty/rejection of claims that “Even if arguendo all these claim terms could be interpreted as the Examiner asserts, which they cannot, the Henry document cannot be reasonably interpreted as disclosing the claim element applying the value to a write target input that in response to containing the value outputs a second enable signal, the second enable signal causing the output to be written to the data item for the following reasons” Page 8 of Applicant’s reply. Examiner disagrees for the following reasons.
Claim 1 recites, in relevant part, “applying the value to a write target input that in response to containing the value outputs a second enable signal, the second enable signal causing the output to be written to the data item”. Henry teaches a sequencer that “generates a memory address 123 and a write command for provision to the data RAM 122 to select one of the D rows of N data words for writing from the N NPUs 126.” Henry at paragraph 55 and FIG. 6A. Specifically, the result from the NPU (i.e. the output) is written to the selected row data word. Henry at paragraph 64. That is, the sequencer provides, or applies, a memory address (i.e. the value) to data RAM (i.e. a write target input) thereby causing (i.e. in response to data RAM containing the provided memory address) the selection of a row corresponding to the memory address to which a result from the NPU (i.e. the output) is written. This selection occurs, inherently, via a “signal” that selects, or enables, the row because all functionality (e.g. selection) occurs via signals in electronic circuits. That is, in contrast to Applicant’s indicated understanding at page 8 of the reply, Henry’s result is not interpreted as the recited “second enable signal”. Rather, it is Henry’s selection signal that corresponds to the recited “second enable signal”, which enables the result (i.e. output) to be written to the data RAM. Therefore, Henry teaches “applying the value to a write target input that in response to containing the value outputs a second enable signal, the second enable signal causing the output to be written to the data item” as recited in claim 1. 
Independent claim 10 and the dependent claims 2-9 and 11-20 are argued with reference to the arguments for claim 1 and these arguments are also found unpersuasive for the same reasons indicated above regarding claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al., U.S. 2017/0103304 (herein Henry)
Regarding claim 1, Henry teaches a method for energy-efficient data processing, the method comprising: 
initializing a value [An instruction initializes a data RAM 122 address to a particular value. Henry at paragraphs 71, 72; FIG. 4]; 
using a sequencer to apply the value to a read sequence input to cause a read source that contains the value to output a first enable signal, the first enable signal enabling a data item [Sequencer 128 applies memory address (i.e. value) to data RAM 122 thereby selecting (i.e. using a first enable signal) a data word. See Henry at paragraphs 55 and 72]; 
using a multiplier to multiply the enabled data item with a weight to obtain a product [Multiplier 242 multiplies data word and weight word. Henry at paragraph 62]; 
applying the product to an adder to obtain a result [Adder adds the product to an accumulated value. Henry at paragraph 62]; 
applying an activation function to the result to obtain an output [The activation function unit (AFU) applies an activation function to the accumulator output. Henry at paragraph 64]; 
applying the output to a data input [The result 133 is written to data RAM 122 (i.e. a data input). Henry at paragraph 64.]; 
applying the value to a write target input that in response to containing the value outputs a second enable signal, the second enable signal causing the output to be written to the data item [Sequencer 128 applies memory address 123 (i.e. value) to data RAM 122 thereby causing (i.e. using a second enable signal) the result 133 to be written to the data RAM. See Henry at paragraphs 55 and 64]; 
increasing the value [The address read from data RAM is incremented. Henry at paragraph 191]; and 
determining whether a stop condition has been satisfied [Determine whether the variable N is less than NUM_LAYERS. Henry at paragraph 90; FIG. 6B, element 608].

Regarding claim 2, Henry teaches the method according to claim 1, wherein the multiplier is an inline multiplier that performs in place calculations [The multiplier is in a pipeline and, thereby, and inline multiplier. Henry at paragraph 66].

Regarding claim 3, Henry teaches the method according to claim 1, wherein the sequencer comprises a state machine [Henry at paragraph 53].

Regarding claim 4, Henry teaches the method according to claim 1, wherein the multiplier performs parallel calculations [The NPUs perform instructions – including the multiplication (See claim 1 above) - in parallel and, therefore, the multipliers are perform parallel calculations. Henry at paragraph 70].

Regarding claim 5, Henry teaches the method according to claim 1, wherein the activation function is at least one of a sigmoid function, a ReLU function, a leaky ReLU function, or an ELU function [Henry at paragraph 232]

Regarding claim 6, Henry teaches the method according to claim 1, wherein the adder is shared by a plurality of weights [Adder 244 is used to add multiple weights that are subsequently accumulated and is, therefore, shared by multiple weights. Henry at paragraph 62].

Regarding claim 7, Henry teaches the method according to claim 1, wherein the adder utilizes a hardware accelerator [The adder 244 is part of the NNU 121 (See FIGS. 1 & 2), which operations in the manner of a coprocessor (i.e. hardware accelerator), and therefore utilizes a hardware accelerator. Henry at paragraph 169].

Regarding claim 8, Henry teaches the method according to claim 1, wherein the adder shares a plurality of weights [The NPUs – which include adder 244 (See Henry at FIG. 2) – share the weight RAM 124 and, therefore, the adder 244 shares weights with the adders of the other NPUs. Henry at paragraph 56].

Regarding claim 10, Henry teaches a sequencer for energy-efficient data processing, comprising: 
a read source that receives a value, in response to the value matching a content of the read source, the read source enabling a read operation [Data RAM 122 row that selects/enables the read of the data in response to address 123 matching the row address. See Henry at paragraphs 55 and 72]; 
a write target that receives the value, in response to the value matching a content of the write target, the write target enabling an output to be written into a data item [Data RAM 122 row that selects/enables the writing of the result/output data in response to address 123 matching the row address. See Henry at paragraphs 55 and 64]; 
one or more weights [Weight RAM 124 stores weights. Henry at paragraph 52]; 
a multiplier that multiplies the enabled data item with the one or more weights to obtain a product [Multiplier 242 multiplies data word and weight word. Henry at paragraph 62]; 
an adder that, in response to the read source enabling a read operation, uses the product to obtain an intermediary result [Adder adds the product to an accumulated value. Henry at paragraph 62]; and 
an activation function that, in response to receiving the intermediary result or a value derived from the intermediary result, generates the output [The activation function unit (AFU) applies an activation function to the accumulator output. Henry at paragraph 64].

Regarding claim 11, Henry teaches the sequencer according to claim 10, further comprising increasing the value until a stop condition has been satisfied [Determine whether the variable N is less than NUM_LAYERS. Henry at paragraph 90; FIG. 6B, element 608].

Regarding claim 14, Henry teaches the sequencer according to claim 10, wherein the sequencer comprises a state machine [Henry at paragraph 53].

Regarding claim 17, Henry teaches the sequencer according to claim 10, further comprising combining two or more weights for two different data structures such that the two or more weights are shared among two or more data structures that comprise the read source, the write target, and the one or more weights [The weights are combined by accumulation of the weighted products (Henry at paragraph 62), which are output (i.e. for) to the data RAM 122 or the weight RAM (i.e. read source, write target, weights). Henry at paragraph 64].

Regarding claim 18, Henry teaches the sequencer according to claim 17, combining comprises discarding address bits associated with the read source [The data RAM address is incremented, thereby discarding the previous address bits for the data RAM. Henry at paragraph 191].

Regarding claim 19, Henry teaches the sequencer according to claim 10, further comprising column weights that are applied to column multipliers to generate column-specific outputs [NPUs are configured as columns of NPUs (Henry at paragraph 156) and, therefore, the weights operated on are column weights, wherein the column weights are applied to the multiplier of each NPU (i.e. a column multiplier) to generate their specific outputs (Henry at paragraph 62; FIG. 2).].

Regarding claim 20, Henry teaches the sequencer according to claim 19, further comprising a column adder that generates the value derived from the intermediary result by adding the column-specific outputs [Adder 244 adds the product (i.e. the column-specific product from claim 18) generating a column-specific output. Henry at paragraph 62].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view Imani et al., “Efficient Neural Network Acceleration on GPGPU using Content Addressable Memory” (herein Imani).

Regarding claims 9 and 13, taking claim 9 as exemplary, Henry teaches the method according to claim 1. Henry doesn’t teach that the sequencer further comprises a content addressable memory device that is used to identify data items and weights. In the same field of neural network processing, Imani teaches a content addressable memory device that is used to identify data items and weights [A ternary content-address memory (TCAM) stores frequent input operand patterns (comprising data input and weights), and provides an output upon identification of the input operand pattern (i.e. data items and weights). Imani at Section III(A); Fig. 2]. Using a CAM in this manner enable repeated processing patterns to receive a preprocessed computation and results in a significant reduction of computation and energy savings [Imani at Section III(A), 2nd paragraph]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the Henry’s sequencer – the component that handles commands and address generation – to further comprise a content addressable memory device that is used to identify data items and weights, as taught by Imani, in order to reduce computation and provide energy savings.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Amant et al., “General-Purpose Code Acceleration with Limited-Precision Analog Computation” (herein Amant).

Regarding claim 12, Henry teaches the sequencer according to claim 10. Henry doesn’t teach that the sequencer comprises one or more analog components. In the same field of neural network processing, Amant teaches an analog neuron (ANU) that performs neural network computations and comprises one or more analog components [Amant at Section 4.1; Fig. 3]. Analog neural acceleration results in energy savings [Amant at Abstract]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Henry’s sequencer to comprise an ANU comprising one or more analog components, as taught by Amant, in order to reduce energy consumption.


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Deisher et al., US. Patent Application No. 2018/0121796 (herein Deisher).

Regarding claim 15, Henry teaches the sequencer according to claim 10. Henry doesn’t teach In the same field of neural network processing, Deisher teaches the one or more weights are quantized to reduce the size of the one or more weights [Weights are quantized by converting floating point weights to integer weights. Deisher at paragraph 202]. By reducing the size of the one or more weights, memory requirements are reduced. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the weights of Henry so that the one or more weights are quantized to reduce the size of the one or more weights, as taught by Deisher, in order to reduce the memory requirements.

Regarding claim 16, Henry and Deisher teach the sequencer according to claim 15, wherein the one or more weights are quantized by rounding the one or more weights [Deisher at paragraph 204].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123